Citation Nr: 0938431	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-12 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of shrapnel wound of the left knee for 
the period from March 1, 2001, to February 26, 2005.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of shrapnel wound of the left knee for 
the period from February 26, 2005, to November 6, 2007. 

3.  Entitlement to an initial evaluation in excess of 30 
percent for left knee status post total knee replacement for 
degenerative joint disease after December 1, 2008.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which in pertinent part granted service 
connection for residuals of shrapnel fragment wound of the 
left knee, evaluated as 10 percent disabling, effective March 
1, 2001, the date of the claim.

In a March 2005 rating decision, the RO granted an increased 
evaluation, finding service-connected residuals of shrapnel 
fragment wound of the left knee to be 20 percent disabling 
based on limitation of flexion, effective February 26, 2005, 
the date of a VA examination.  The RO also assigned a 
noncompensable evaluation for limitation of extension of the 
left knee, effective November 11, 2004.  

The Veteran provided testimony before a decision review 
officer at the RO in May 2004.  In July 2007, the Veteran and 
his wife provided testimony before the undersigned at the RO.  
Transcripts of both hearings are of record.  

In July 2007, the Board remanded the issues of increased 
evaluations for residuals of shrapnel wound of the left knee 
with limited flexion and extension.  

A May 2009 rating decision granted a temporary evaluation of 
100 percent for left knee status post total knee replacement 
for degenerative joint disease during the period from 
November 6, 2007, to December 1, 2008, and an evaluation of 
30 percent thereafter.  

The question of entitlement to a total rating for 
compensation based on individual unemployability (TDIU), is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  For the period from March 1, 2001, to January 26, 2005, 
residuals of shrapnel wound of the Veteran's left knee were 
manifested by degenerative joint disease, significant pain 
with noncompensable limitation of flexion and extension 
without instability.  

2.  For the period of January 26, 2005, to November 6, 2007, 
the Veteran's left knee disability was manifested by 
limitation of flexion to 30 degrees and a lack of 3 degrees 
of extension.  

3.  The Veteran's total left knee replacement is manifested 
by limitation of flexion to 90 degrees and a lack of 10 
degrees of extension without instability or subluxation, 
impairment of the tibia and fibula, or severe weakness or 
severe painful motion after December 1, 2008.


CONCLUSIONS OF LAW

1.  For the period of March 1, 2001, to January 26, 2005, the 
criteria for an evaluation of in excess of 10 percent for 
residuals of shrapnel wound of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5299-5260, 5299-5061, 5053 (2009).

2.  For the period of January 26, 2005, to November 6, 2007, 
the criteria for an evaluation of 20 percent, but not more, 
for residuals of shrapnel wound of the left knee have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5260, 5261.  

3.  The criteria for a rating in excess of 30 percent for 
status post left knee replacement after December 1, 2008, are 
not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.21, 
4.40, 4.45, 4.71(a), 4.118 Diagnostic Code 5003, 5055, 5256, 
5257, 5260, 5261, 5262 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of 
error in this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and private medical 
records.  Additionally, the Veteran was provided VA 
examinations in April 2004, July 2004, February 2005, and 
November 2008 for his left knee disability.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

Evidence to be considered in the appeal of an initial 
disability rating is not limited to that reflecting the 
current severity of the disorder.  In cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Board notes that in regards to flexion and extension of 
the left knee the Veteran's disability is rated in part under 
the criteria of 38 C.F.R. § 4.71(a), Diagnostic Code 5299-
5260 and 5299-5261 (2008).  The Veteran's specific disability 
is not listed in the Rating Schedule, and the RO assigned 
Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded by the numbers of the most closely 
related body part and "99."  See 38 C.F.R. § 4.20 (2008).  
The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.71(a), Diagnostic Code 5260, Leg, 
limitation of flexion, and Diagnostic Code 5261, Leg, 
limitation of extension.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
Veteran undertaking the motion.  38 C.F.R. § 4.40 (2009).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2009).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion. See 38 C.F.R. § 4.71, Plate II 
(2009).

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5010 
(2009).

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for extension limited to 20 degrees.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5261.

Under Diagnostic Code 5257, when there is recurrent 
subluxation or lateral instability which is severe, a 30 
percent evaluation is assignable; when moderate, a 20 percent 
evaluation is assignable; or when slight, a 10 percent 
evaluation is assignable.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998).

The General Counsel has also held that separate rating can be 
provided for limitation of knee extension and flexion that is 
compensable under DC 5260 or 5261.  VAOPGCPREC 9-2004; 69 
Fed. Reg. 59,990 (2004).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, flare-ups, or pain.  
Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59.

For one year following implantation of a knee prosthesis for 
a service-connected knee disability, a 100 percent rating is 
assigned, followed thereafter by a 60 percent schedular 
rating when there are chronic residuals consisting of severe 
painful motion or weakness.  With intermediate degrees of 
residual weakness, pain or limitation of motion, a rating is 
made by analogy to Diagnostic Codes 5256, 5261 and 5262.  The 
minimum rating is 30 percent under this Diagnostic Code.  38 
C.F.R. § 4.71(a), Diagnostic Code 5055 (2008).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  38 C.F.R. § 
4.55(b) (2008).

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2008).  The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).  

A slight disability of the muscles includes a simple wound of 
the muscle without debridement or infection.  Objective 
findings include minimal scar, no evidence of fascial defect, 
atrophy, or impaired tonus, no impairment of function or 
metallic fragments remained in muscle tissue.  38 C.F.R. § 
4.56(d)(1).
Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
facial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the non-injured side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrisation.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss. 38 C.F.R. § 4.56(d)(3).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

In January 2000, prior to the initiation of this claim, the 
Veteran was diagnosed and treated by his private physician 
for degenerative joint disease of the left knee.  No 
catching, snapping, or locking was found, but there was 
significant discomfort globally around the knee.  In February 
2000, the Veteran underwent surgery to repair a left knee 
medial meniscus tear and remove a piece of metal shrapnel 
from his knee.  

In an April 2004 VA knee examination, the Veteran was found 
to have range of motion in his left knee from 0 to 90 
degrees.  He was not able to flex past 90 degrees, there was 
crepitus, tenderness over the patella tendon region, and a 
small amount of swelling.  No erythema, warmth, or medial or 
lateral instability were found.  An X-ray showed moderate 
degenerative change in the medial patellofemoral compartments 
with joint space narrowing and early marginal osteophyte 
formation.  

In May 2004, the Veteran testified in a hearing before a 
decision review officer that he frequently fell while walking 
on uneven ground due to his left knee pain and what he called 
instability.  He also reported that he could not squat or 
kneel and that he had lost about half of his range of motion.  
His pain varied depending on how much physical activity he 
completed that day but it sometimes kept him awake at night. 

A July 2004 VA knee examination confirmed the Veteran's range 
of motion in his left knee from 0 to 90 degrees, with pain 
beginning at 45 degrees.  The examiner stated that his range 
of motion was not limited due to pain, fatigue, weakness or 
lack of endurance.  Rather, his range of motion was limited 
because of the shrapnel injury.  

In a November 2004 letter from a private physician, the 
Veteran was noted to have range of motion of up to 95 degrees 
flexion with significant pain past 87 degrees of flexion.  He 
was also found to have pain with -3 degrees of full 
extension.  

In a January 2005 letter from the same private physician, the 
Veteran was found to have active range of motion from 0 to 94 
degrees, with pain beginning at 30 degrees of flexion.  The 
Veteran was noted to have almost full extension with -3 
degrees of active extension at the knee.  

In February 2005, the Veteran received another VA knee 
examination.  The examiner found that the Veteran could flex 
his knee from 0 to 87 or 88 degrees and that he could extend 
his knee from 0 to 90 degrees.  Upon repetitive use, the 
Veteran's range of motion was 0 to 80 degrees flexion.  

The examiner noted that his range of motion was somewhat 
limited by obesity and pain, but was not limited due to 
fatigue, weakness, or lack of endurance of the left knee.  No 
effusion or medial lateral instability was found and there 
was a small amount of crepitus noted.  

The examiner stated that he did not think that the Veteran's 
range of motion was limited to 30 degrees in flexion but 
nevertheless recognized the previous records from the 
Veteran's private physician.  

A November 2005 treatment record from the Veteran's private 
physician noted that the Veteran had full range of motion and 
no other major problems such as instability.  However, 
crepitus, catching, and pain were noted.  

In May 2007, the Veteran received treatment at the VA medical 
center (VAMC) with complaints of exacerbated left knee pain 
and was noted to be wearing an unloader brace on his left 
knee.  The VA doctor diagnosed degenerative joint disease of 
the left knee.  Later that month, the Veteran was provided 
crutches and a foam wedge to aid in positioning while in bed 
and was referred to aquatic therapy.  

At the July 2007 hearing before the Board, the Veteran 
testified that he had no range of motion without pain.  He 
reported using a knee brace which did alleviate some pain.  
He also reported falling often when walking on uneven ground.  

The Veteran underwent total left knee arthroplasty in 
November 2007 and was noted to be doing well postoperatively 
with good function and stability.  

In November 2008, the Veteran received another VA knee 
examination during which he reported that he could stand for 
up to one hour and walk one to three miles.  The examiner 
found the left knee range of motion to be 10 to 90 degrees 
flexion and found that the Veteran lacked 10 degrees of 
extension.    

There was no loss of motion after repetitive use and no 
crepitus, clicks, snaps, grinding, instability, or patellar 
or meniscus abnormalities.  X-rays taken showed 
osteoarthritic changes which were slightly worse since the 
prior examination.  The examiner diagnosed the Veteran with 
left knee status post total knee replacement for degenerative 
joint disease and mild flexion contracture of the left knee. 


Analysis

Entitlement to an evaluation in excess of 10 percent from 
March 1, 2001, to February 26, 2005.

The Veteran filed an original claim for service connection 
for a left knee injury on March 1, 2001.  He was assigned a 
10 percent evaluation for residuals of shrapnel wound of the 
left knee beginning on the date of his claim.  The 10 percent 
evaluation contemplated the presence of a degenerative 
disease and periarticular pathology productive of painful 
motion.  Prior to the Veteran's VA knee examinations in 2004, 
the Veteran experienced pain on motion related to 
degenerative joint disease in his left knee which was present 
at the time he filed his claim.  The 10 percent evaluation 
was also consistent with limitation of flexion to 45 degrees 
due to pain, which was found in the Veteran's July 2004 
examination.  Therefore, a 10 percent evaluation for this 
time period is warranted.  See 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5003, 5010, 5260 (2008).

In order to warrant a higher evaluation, there must be the 
functional equivalent of limitation of flexion to 30 degrees.  
38 C.F.R. § 4.59, Diagnostic Code 5260; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Separate evaluations may be assigned 
if there is subluxation or instability.  38 C.F.R. § 4.59, 
Diagnostic Code 5257.  

The most severe range of motion finding was 87 degrees of 
active flexion limited to 45 degrees of active flexion due to 
pain noted at the July 2004 VA knee examination.  

No additional limitation of motion was found with repetitive 
use at the examinations.  There was no additional limitation 
attributable to functional factors.

As previously noted, in order to warrant an increased 
evaluation, the impairment must result in the functional 
equivalent of limitation of flexion to 30 degrees.  The 
evidence does not established that flexion was functionally 
limited to 30 degrees or that the left knee was functionally 
limited to 30 degrees.  Rather, the most probative evidence 
established that there was pain on motion, but functional use 
remained greater than 30 degrees of flexion.  The Veteran 
retained functional flexion to at least 45 degrees without 
significant pain and maintained active flexion with pain to 
at least 87 degrees.  

As noted above, separate evaluations may be assigned for 
instability or subluxation under Diagnostic Code 5257.  The 
Board has considered the Veteran's reports that he has 
experienced instability in his left knee since service.  
However, the objective findings do not show instability of 
the left knee.  In fact, at the April and July 2004 
examinations no medial or lateral instability, effusion, or 
erythema was found.  The Veteran's private physician has also 
not reported any instability or subluxation.  The clinical 
observations of skilled professionals are more probative than 
the Veteran's statements in pursuit of VA compensation.  
Therefore, a separate evaluation for instability is not 
warranted.

The Board also notes that there is no competent evidence of a 
compensable limitation of extension in the left knee for this 
period.  Extension was reported by the Veteran's private 
physician to be limited by 3 degrees due to pain in November 
2004.  Moreover, there is no evidence of additional 
limitation of extension or the functional equivalent due to 
any other symptoms such as fatigability, weakness, or lack of 
endurance.  

While the General Counsel has held that separate ratings can 
be provided for compensable limitation of flexion and 
extension, he has not held that separate ratings can be 
provided for noncompensable limitation.  Under Diagnostic 
Code 5003, a single 10 percent evaluation is assigned for 
limitation of motion around a major joint, but there is no 
regulatory provision permitting separate ratings for 
limitations in multiple plains around a single major joint.  
Therefore, a separate evaluation for limitation of extension 
is not warranted.  See DeLuca; 38 C.F.R. § 4.59, Diagnostic 
Code 5003.

The Veteran is competent to report his symptoms.  See Layno 
v. Brown, 6 Vet. App. 435 (1994).  To the extent that he has 
asserted his service-connected knee disabilities warrant more 
than a 10 percent evaluation, the Board finds that the 
medical examinations and opinions do not establish that the 
Veteran had any more than slight functional impairment of the 
left knee.  

Entitlement to an increased evaluation in excess of 20 
percent for residuals of shrapnel wound of the left knee for 
the period from January 26, 2005, to November 6, 2007.

During the pendency of this appeal, in March 2005, the RO 
increased the Veteran's disability evaluation to 20 percent 
for limitation of flexion of the left knee under 38 C.F.R. § 
4.71(a), Diagnostic Code 5299-5260, effective February 26, 
2005.  Here, the Board finds that the RO properly evaluated 
the Veteran's disability under Diagnostic Code 5260 as 20 
percent disabling, but that the evidence of record 
demonstrates that this rating was warranted as of January 26, 
2005.   

A 20 percent rating is assigned under Diagnostic Code 5260 
where flexion is limited to 30 degrees.  As noted above, the 
Veteran's range of motion was found to limited at 30 degrees 
flexion due to pain with significant pain in a January 2005 
private treatment record.  No additional loss of range of 
motion, fatigue, weakness, or incoordination with repetitive 
use was noted. 

In the February 2005 VA knee examination, the Veteran was 
found to have flexion just slightly short of 90 degrees.  His 
range of motion was described as limited due to obesity and 
somewhat limited due to pain but not due to fatigue, 
weakness, or lack of endurance for the left knee.  After 
repetitive motion, the Veteran's range of motion decreased 
slightly to 80 degrees flexion.  The VA examiner did not 
agree that the Veteran's range of motion was limited to 30 
degrees flexion based on upon his examination but 
nevertheless acknowledged the private physician's report. 

Resolving reasonable doubt in his favor, the evidence 
supports a finding that the Veteran met the criteria for an 
evaluation of 20 percent, but no more, as of January 26, 
2005, as limitation of flexion was not limited beyond 30 
degrees.  

A separate evaluation is not warranted for instability or 
subluxation under Diagnostic Code 5257.  The Board has 
considered the Veteran's reports that he has experienced 
instability in his left knee since service.  However, the 
objective findings do not show instability of the left knee.  
In fact, at the February 2005 VA examination no medial or 
lateral instability, effusion, or erythema was found.  The 
Board finds that the clinical observations of skilled 
professionals are more probative than the Veteran's lay 
statements.  Therefore, a separate evaluation for instability 
is not warranted.

Furthermore, there is no evidence of limitation of extension 
in the left knee for this period.  The Veteran was reported 
to have range of motion from 0 to 90 degrees extension of the 
left knee in the February 2005 VA examination.  There is no 
evidence of additional limitation of motion or the functional 
equivalent due to any other symptoms such as fatigability, 
weakness, or lack of endurance.  See DeLuca; 38 C.F.R. § 
4.59, Diagnostic Code 5261.  Therefore, a separate evaluation 
for limitation of extension is not warranted.

Entitlement to an increased evaluation in excess of 30 
percent for left knee status post total knee replacement for 
degenerative joint disease beginning December 1, 2008.  

In November 2007, the Veteran underwent total knee 
arthroplasty.  A May 2009 rating decision granted a temporary 
100 percent evaluation for the 13 month convalescence period 
following the knee replacement, and then a 30 percent 
evaluation was assigned, effective December 1, 2008.  

After his surgery, the Veteran's disabilities should have 
ceased to be evaluated under DCs 5299-5260 and 5299-5261 and 
should have been evaluated solely under DC 5055, knee 
replacement (prosthesis).  Under DC 5055, the minimum rating 
is 30 percent.  There are no criteria for this rating; it is 
simply assigned as the minimum rating for a Veteran who has 
had a total knee replacement.  A 60 percent evaluation is 
warranted when there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
When there are intermediate degrees of residual weakness, 
pain, or limitation of motion, the rater is instructed to use 
Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71(a).  
In this case, an evaluation in excess of 30 percent for 
status post left knee replacement is not warranted.  

The November 2008 VA examination showed that the Veteran had 
90 degrees flexion and lacked 10 degrees of extension with 
flexion contracture.  No crepitation, clicks, snaps, 
grinding, or instability were noted and the Veteran reported 
to the VA examiner that overall his knee felt better since 
the 2007 knee replacement surgery.  

In a June 2009 statement, the Veteran reported that his knee 
was much better post-surgery and that he was not in as much 
pain and was not falling as much.  He reported he still could 
not crawl, kneel, or climb ladders and that he still had 
trouble walking on uneven ground.  

After his surgery, the Veteran's left knee flexion was within 
normal limits.  His left knee extension appeared to be, at 
worst, limited to 10 degrees after repetitive motion, which 
means that his disability met the criteria for a 10 percent 
evaluation under DC 5261, but no higher.  To meet the 
criteria for a 40 percent evaluation or higher, his extension 
would have to be limited at least to 30 degrees.  38 C.F.R. § 
4.71(a).  Even when considering his pain, his extension does 
not decrease to 30 degrees.  Id.  Therefore, an evaluation of 
40 percent is not warranted.  

The evidence discussed above does not support a 60 percent 
evaluation under DC 5055.  The November 2008 VA examiner 
found that the Veteran's strength was good, flexion of the 
knee had improved significantly, and there was no 
instability, giving way, deformity, locking, or subluxation.  
38 C.F.R. § 4.71(a).  The Board finds that the preponderance 
of the evidence demonstrates that the Veteran's left knee 
disability status post knee replacement is appropriately 
evaluated at 30 percent beginning December 1, 2008.  

While the Veteran is competent to report symptoms of 
instability and pain, these symptoms are not supported by the 
findings of the November 2008 VA examination to be more than 
30 percent disabling.  

The Board notes that rating the Veteran separately for 
limitation of motion and instability would not result in an 
increased rating.  Even with consideration of all functional 
factors, the Veteran had limitation of flexion within normal 
ranges under Diagnostic Codes 5260 and extension that was 
only limited to 10 degrees for a 10 percent evaluation under 
Diagnostic Code 5261.  Moreover, there is no objective 
evidence of instability or recurrent subluxation to allow for 
a compensable rating under Diagnostic Code 5257.  At most, 
combining a 10 percent rating for noncompensable limitation 
of flexion with the 10 percent rating for limitation of 
extension would yield a 20 percent rating.  38 C.F.R. § 4.25 
(2008).

As noted above, providing an evaluation for both limitation 
of motion and replacement of the left knee would constitute 
pyramiding in violation of 38 C.F.R. § 4.14, because the 
Veteran's status post knee replacement evaluation already 
contemplates limitation of extension, flexion, and painful 
motion.


Rating on the Basis of Muscle Injury

As the Veteran sustained a shrapnel wound injury, the Board 
has considered the provisions of 38 C.F.R. § 4.56, which 
provide guidelines for evaluating muscle disabilities.  The 
cardinal signs and symptoms of muscle disability are which 
include loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  A slight muscle disability involves 
no cardinal signs or symptoms of muscle disability.  A 
moderate muscle disability involves a record of consistent 
complaint of one or more cardinal signs and symptoms.

The service treatment records show no treatment for the left 
knee wound.  The Veteran has not reported infection or 
surgical treatment such as debridement.  The absence of 
treatment records indicates that there was only brief 
treatment.

There were no reports of disability in the decades following 
service, much less reports of the cardinal signs of muscle 
injury.

At no time has the Veteran reported, or been found to have 
loss of power, weakness, lowered threshold of fatigue, 
impairment in coordination, or uncertainty of movement.  
There is no evidence of infection, fascial defect, atrophy, 
or impaired muscle tone.  While the Veteran had varying 
degrees of limitation of motion as noted, as well as a 
remaining metallic fragment which was removed in 2000, there 
is no evidence of a muscle disability which would warrant a 
separate rating.  See 38 C.F.R. § 4.56(d).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign higher 
disability evaluation.


Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating. Id.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's total left knee 
replacement is manifested by symptoms such as moderate pain 
and weakness, and some limitation of extension.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the 
Veteran's disability and referral for consideration of 
extraschedular rating is, therefore, not warranted.






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of shrapnel wound of the left knee for the 
period from March 1, 2001, to January 26, 2005, is denied.  

Entitlement to an initial evaluation of 20 percent for 
residuals of shrapnel wound of the left knee is granted 
beginning January 26, 2005 and continuing to November 6, 
2007.

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of shrapnel wound of the left knee for the 
period from January 26, 2005, to November 6, 2007, is denied.         

Entitlement to an initial evaluation in excess of 30 percent 
for left knee status post total knee replacement for 
degenerative joint disease after December 1, 2008, is denied.    


REMAND

The Court has held that entitlement to a total rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2008).  

In this case, the Veteran was reportedly not working at the 
time of the most recent examination in November 2008.  Hence, 
the record raises the question of entitlement to TDIU.  The 
Veteran currently has service connected disabilities with a 
combined evaluation of 90 percent.  

The Court has held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work. 38 U.S.C. § 
5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The record 
does not contain such an opinion.

Accordingly, this appeal is remanded for the following:

1.  The agency of original jurisdiction 
(AOJ) should ask the Veteran to clarify 
whether he is currently employed in 
gainful employment (i.e. employment 
paying more than the poverty rate).

2.  If the Veteran reports that he is 
unemployed, or fails to respond, the AOJ 
should provide him with an examination by 
a VA mental health or medical 
professional to determine whether his 
service connected disabilities, as likely 
as not, prevent him from obtaining or 
retaining gainful employment that his 
education and occupational experience 
would otherwise permit him to undertake.  
The examiner should review the claims 
folders and note such review in the 
examination report or in an addendum.  
The examiner should provide a rationale 
for the opinion.  If further examination 
is recommended, it should be undertaken.

3.  If entitlement to TDIU is denied, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


